DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed March 15, 2021 has been entered.  Claims 1-12 and 14-43 remain pending in the application.  Claims 10, 11, 25 and 26remain withdrawn from consideration.  The previous objections to the specification are withdrawn in light of applicant's amendment to the abstract.  The previous objections to claims 4, 6, 13-20 and 27-43 are withdrawn in light of applicant's amendment to claims 4, 6, 13, 27, 31, 37 and 38.  Some of the previous 35 USC 112 rejections of claims 1-9, 12-24 and 27-43 are withdrawn in light of applicant’s amendment to claims 1, 2, 4-9, 12-14, 18-21, 23, 27, 28, 30, 31, 36 and 37.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an input/output unit” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 12 and 14-24 are objected to because of the following informalities:  
In claim 12 lines 18 and 19, “vibration level(s)” should be changed to --vibration levels--.
In claim 12 lines 18 and 20, “the threshold value(s)” should be changed to -- the at least one predetermined threshold value--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 39-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “a predetermined rotational speed” in lines 2-3, but this limitation is already recited in claim 1.  It is unclear if this is a different or the same predetermined rotational speed.  The examiner notes that in further interpreting the claims, it is assumed that they are the same and what is meant is --the predetermined rotational speed--.
In claim 29 lines 3-6 it is unclear what is meant by “changing the rotational speed of the motor to the predetermined first rotational speed and operating the motor at the predetermined first rotational speed for a predetermined first period of time, and then returning the rotational speed of the motor to the original rotational speed and operating the motor at the rotational speed for a predetermined second period of time”.  The recitations of “the predetermined first rotational speed” and “the original rotational speed” lack antecedent basis.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --changing the rotational speed of the motor to a predetermined first rotational speed and operating the motor at the predetermined first rotational speed for a predetermined first period of time, and then returning the rotational speed of the motor to an original rotational speed and operating the motor at the original rotational speed for a predetermined second period of time--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12, 13, 18, 20, 21, 23, 24, 27, 28, 38-40, 42 and 43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U. S. Patent Publication 2018/0058463 to Rollins.
Referring to claims 12, 18, 20, 21, 23 and 24, Rollins discloses a motor assembly comprising: 
a motor (20) (Fig. 5A; paragraph [0165]);
an inverter (in 3606) as a speed changing means for the motor (20) (paragraph [0353]); and
a controller (3602, 3606) for controlling the motor (20), wherein the motor assembly has a first bearing (42) disposed on a counter-load side of the motor (20) and which rotatably supports a drive shaft (24) of the motor (20), and a second bearing (44) disposed on the load side of the motor (20) and which rotatably supports the drive shaft (24), and the motor assembly comprises a first motor-side vibration sensor (402) for detecting a vibration of the first bearing (42), a second motor-side vibration sensor (400) for detecting a vibration of the second bearing (44), and an inverter-side vibration sensor (in ECM 3602) for detecting a vibration of the inverter, and wherein the controller (3602, 3606) detects an abnormal vibration based on values detected by the first motor-
wherein the controller (3602, 3606) calculates vibration levels of values, detected by the first motor-side vibration sensor (402), the second motor-side vibration sensor (400) and the inverter-side vibration sensor (in ECM 3602), for each of varying frequency ranges, and stores the calculated vibration levels as measured vibration values in a storage unit, wherein the controller (3602, 3606) has at least one predetermined threshold value to be compared with at least one of the vibration levels, and wherein when a state in which the at least one vibration level of the measured vibration values is not more than the at least one threshold value is termed a first state, and a state in which the at least one vibration level of the measured vibration values is more than the at least one threshold value is termed a second state, the controller (3602, 3606) detects an abnormal vibration when at least one of the vibration levels is in the second state, and identifies a cause of the abnormal vibration based on the measured vibration values  (Fig. 5A; paragraphs [0165], [0225], [0226] and [0353]),
wherein the controller (3602, 3606) continues operation of the motor while issuing an alarm when the inverter-side vibration sensor is in the second state, the first motor-side vibration sensor (402) is in the first state, and the second motor-side vibration sensor (400) is in the first state (Fig. 5A; paragraphs [0165], [0225], [0226] and [0353]),
wherein the at least one predetermined threshold value comprises a first threshold value (the threshold associated with determining the vibrations are “not of a serious nature”) and a second threshold value (the threshold associated with 
the motor assembly comprises a motor casing (21) which houses the motor (20) and which has a first bearing support (52) that supports the first bearing (42); an inverter housing (26) which houses the inverter, and a second bearing support (50) that supports the second bearing (44), and wherein the first motor-side vibration sensor (402) is mounted to the first bearing support (52), second motor-side vibration sensor (400) is mounted to the second bearing support (50), and the inverter-side vibration sensor is mounted to the inverter (it is part of it) (Fig. 5A; paragraphs [0162], [0165], [0225], [0226] and [0353]),
wherein the controller (3602, 3606) performs a vibration-reducing operation, which involves change of the rotational speed of the motor (20), upon the detection of an abnormal vibration (paragraphs [0225] and [0226]), and
a pump apparatus (10) comprising a pump (12) driven by the motor assembly (Fig. 8; paragraph [0162], wherein the fan 12 pumps air).
Referring to claims 27, 28, 38-40, 42 and 43, Rollins discloses a motor assembly comprising: 
a motor (20) (Fig. 5A; paragraph [0165]);

a controller (3602, 3606) for controlling the motor (20), wherein the motor assembly comprises at least one vibration detector (400, 402 and inverter vibration detector in ECM 3602) for detecting a vibration of the motor assembly, and wherein the controller (3602, 3606) performs a vibration-reducing operation, which involves change of the rotational speed of the motor (20), based on values of the vibration detector (400, 402 and inverter vibration detector in ECM 3602) (Fig. 5A; paragraphs [0225], [0226] and [0353]),
wherein the controller (3602, 3606) calculates the vibration level of a value, detected by the vibration detector (400, 402 and inverter vibration detector in ECM 3602), for each of varying frequency ranges and, when a state in which the vibration level is not more than a predetermined first threshold value (the threshold associated with determining the vibrations are “not of a serious nature”) is termed a first state, and a state in which the vibration level is more than the first threshold value (the threshold associated with determining the vibrations are “not of a serious nature”) is termed a second state, the controller performs the vibration-reducing operation when at least one of the vibration levels is in the second state (Fig. 5A; paragraphs [0225], [0226] and [0353]),
wherein the controller (3602, 3606) has a second threshold value (the threshold associated with determining the vibrations are “serious or dangerous”) which is higher than the first threshold value (the threshold associated with determining the vibrations are “not of a serious nature”), and wherein when a state in which the vibration levels are 
wherein the motor assembly comprises a motor section including the motor (20), and an inverter section (26) including the inverter (paragraphs [0165] and [0353]),
wherein the motor assembly comprises, as the vibration detector (400, 402 and inverter vibration detector in ECM 3602), at least one of a first motor-side vibration sensor (402) for detecting a vibration of an inverter-side first bearing (42), a second motor-side vibration sensor (400) for detecting a vibration of a second bearing (44) disposed on the opposite side of the motor (20) from the first bearing (42), and an inverter-side vibration sensor (in ECM 3602) for detecting a vibration of the inverter (in ECM 3602) (Figures 5A and 8; paragraphs [0225], [0226] and [0353]),
a pump apparatus (10) comprising a pump (12) driven by the motor assembly (Fig. 8; paragraph [0162], wherein the fan 12 pumps air) and
wherein the pump apparatus comprises as the vibration detector (400, 402 and inverter vibration detector in ECM 3602) a pump-side vibration sensor (400) for detecting a vibration of the pump (10) (Fig. 8; paragraph [0162], wherein the fan 12 pumps air).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2018/0058463 to Rollins in view of U. S. Patent Publication 2015/0361991 to Surowinski.
Rollins teaches a motor assembly having all the limitations of claim 12, as detailed above, but does not teach an inverter mounted so that the shaft passes through it.  Surowinski teaches a motor assembly wherein:
a drive shaft (124) penetrates a through-hole of a inverter (108) (Figures 5-13; paragraph [0030]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify motor assembly taught by Rollins with the inverter location taught by Surowinski in order to allow the pumped fluid to also cool the inverter (paragraph [0030]).
In the alternative, claims 24, 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2018/0058463 to Rollins in view of U. S. Patent Publication 2015/0361991 to Surowinski.
Rollins teaches a motor assembly having all the limitations of claims 12 and 27, as detailed above, including wherein the pump apparatus comprises as the vibration detector (400, 402 and inverter vibration detector in ECM 3602) a pump-side vibration sensor (400) for detecting a vibration of the pump (10) (Fig. 8; paragraph [0162], 
a pump apparatus (100) comprising a pump (102) driven by a motor assembly (104) (Fig. 5; paragraph [0030]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify motor assembly taught by Rollins with the pump taught by Surowinski in order to use the motor apparatus to pump water (paragraph [0003]).

Allowable Subject Matter
Claims 1-7 and 9 are allowable.  
Claims 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach a pump apparatus having all the limitations of claim 1, but more specifically comprising a controller for controlling the pump, wherein the controller comprises a storage unit for storing a measured vibration value measured by the vibration detector, the storage unit having a storage table which, when the rotational speed of the pump is increased stepwise to a predetermined rotational speed, stores the measured vibration value measured at each step.
Claim 29-37 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph set forth in this Office action.  The following is a statement of reasons for the indication of 
Claims 14-17, 19 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regard to claim 14, the prior art does not teach a motor assembly having all the limitations of claims 12-14, but more specifically wherein it is determined that an abnormality has occurred in the drive shaft when the inverter-side vibration sensor is in the first state, the first motor-side vibration sensor is in the second state, and the second motor-side vibration sensor is in the second state and, in addition, a first abnormal vibration detected by the first motor-side vibration sensor and a second abnormal vibration detected by the second motor-side vibration sensor belong to a same frequency range.
With regard to claim 15, the prior art does not teach a motor assembly having all the limitations of claims 12, 13 and 15, but more specifically wherein the controller determines that an abnormality has occurred in the first bearing when the inverter-side vibration sensor is in the first state, the first motor-side vibration sensor is in the second 
With regard to claim 16, the prior art does not teach a motor assembly having all the limitations of claims 12, 13 and 16, but more specifically wherein the controller determines that an abnormality has occurred in an inverter section including the inverter when the inverter-side vibration sensor is in the second state, the first motor-side vibration sensor is in the first state, and the second motor-side vibration sensor is in the first state.
With regard to claim 17, the prior art does not teach a motor assembly having all the limitations of claims 12, 13 and 17, but more specifically wherein the controller determines that an abnormality has occurred in a chassis of the motor assembly when the inverter-side vibration sensor is in the second state, the first motor-side vibration sensor is in the second state, and the second motor-side vibration sensor is in the second state.
With regard to claim 19, the prior art does not teach a motor assembly having all the limitations of claims 12, 13 and 19, but more specifically wherein the storage unit has a storage table which, when a rotational speed of the pump is increased stepwise to a predetermined rotational speed, stores a measured vibration value measured at each step, wherein the controller increases the rotational speed of the pump stepwise to a predetermined rotational speed in a test operation, and stores, as a measured test vibration value, a measured vibration value measured at each step in the storage table, 
With regard to claim 41, the prior art does not teach a motor assembly having all the limitations of claims 27, 28, 38 and 41, but more specifically wherein the controller has a storage table which, when the rotational speed of the motor is increased stepwise to a predetermined rotational speed, stores the vibration level at each step as a measured vibration value, wherein the controller increases the rotational speed of the motor stepwise to the predetermined rotational speed in a test operation, and stores, as a measured test vibration value, the measured vibration value measured at each step in the storage table, and wherein the controller determines the first threshold value and the second threshold value by adding or multiplying a numerical value, which indicates a certain percentage or ratio, to or by the measured test vibration value, or by calculating one of the average value, the maximum value and the minimum value of the measured test vibration values as a representative value, and adding or multiplying a predetermined value to or by the representative value, or by calculating a correction amount which is a difference between the measured test vibration value and a 

Response to Arguments
Applicant's arguments filed March 15, 2021 have been fully considered but they are not persuasive.
Applicant argues that “Rolins does not disclose the features of determining whether it is the above first state or the second state based on the vibration level, detecting abnormal vibration when the vibration level is in the second state, and identifying the cause of the abnormal vibration”.  Applicant then goes on to argue that Rollins “does not teach a change of the rotational speed of the motor to reduce vibration”.
However, in paragraph [0226] Rollins explicitly discloses that the measured vibrations are compared to a threshold.  Rollins goes on to explain that values above this threshold indicate “damages blades or impending failure” and therefore trigger a shutdown (which is a change in rotational speed of the motor) to stop (reduce) vibrations.  Rollins also discloses that values below this threshold result in no changes.  As such, Rollins discloses the two claimed states and a change in the rotational speed of the motor to reduce vibrations as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746